UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2013 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ ﻿ PEARSON PLC (the "Company") Voting Rights and Capital As at close of business on 30 September 2013, the Company had 818,467,056 ordinary shares of 25p each admitted to trading. Each ordinary share carries the right to one vote at general meetings. The Company does not hold any shares in Treasury. This figure (818,467,056) may be used by shareholders as the denominator for the calculations by which they will determine whether they are required to notify their interest in, or a change to their interest in, the Company under the FCA's Disclosure and Transparency Rules. This announcement is made in conformity with the provisions of the Transparency Directive. PEARSON plc  Date:01 October2013 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
